DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 19 is objected to because of the following informalities:  the limitation “the display control device configured to the compressed and/or encrypted image data portions,” is not clear whether it should be “the display control device configured to receive the compressed …” .  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform a decompressing and/or decryption module configured to decompress and/or decrypt the compressed and/or encrypted image data portions” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yano (US 20050084158 A1), and in view of Lim et al. (US 20160269684 A1).

Regarding Claim 10, Yano discloses A system for managing display data from a plurality of originating devices for display on a shared display (ABS reciting “An image processing system”) comprising: 
a non-transitory memory storing instructions; and 
one or more hardware processors coupled to the non-transitory memory and configured to execute the instructions from the non-transitory memory to cause the system to perform operations (¶40 reciting “Embodiments of the present invention also include a computer-readable recording medium on which a program for causing a computer to execute an image processing method is recorded, the image processing method including generating merged encoded data by merging encoded data of a main image and encoded data of at least one sub image via superimposition”) comprising: 
receiving, at a compositor, compressed and/or encrypted image data portions of a frame of image data; (¶38 reciting “a superimposing merger 
receiving, at the compositor, portion metadata for each of the compressed and/or encrypted image data portions; (¶48 reciting “In Fig. 2, (a) is a schematic diagram of the encoded data (codestream) of the sub image (for instance, the text image of a date and time or name)”, where fig. 2 (a) showing a HEADER, corresponding to portion metadata, for the sub image.)
receiving, at the compositor, frame metadata for the frame of image data; (¶48 reciting “(b) is a schematic diagram of the encoded data of the main image”, where fig. 2 (b) showing a HEADER, corresponding to frame metadata, for the main frame image.)
compositing the compressed and/or encrypted image data portions without decompressing and/or decrypting the compressed and/or encrypted image data portions, based on the portion and frame metadata, by generating composited frame metadata for the composited image frame (¶48 reciting “ (c) is a schematic diagram of encoded data obtained after the superimposing merger operation, where the code string of the encoded data of the sub image is added to the end of a code string in the encoded data of the main image. Normally, the code length of a code string is written in the header of encoded data. In this case, since the code length of the code string is increased by the superimposing merger operation, the code length in the header is rewritten.”) and amending the portion metadata for each of the compressed and/or encrypted image data portions to indicate a location of the compressed and/or encrypted image data portions in the composited image frame (¶52 reciting “set position-specifying-data for specifying a desired position of reproduction (merger) of the sub image in encoded data (for instance, in its header) obtained (generated) after the superimposing merger operation. ”); and 
transmitting, to a display control device, the compressed and/or encrypted image data portions without decompressing and/or decrypting the compressed and/or encrypted image data portions, the composited frame metadata and the amended portion metadata, including the location of the compressed and/or encrypted image data portions in the composited image frame,. (¶67 reciting “ The superimposedly merged encoded data 111 generated in the server 1 (FIG. 1) is transferred to the client 2”. As shown in Fig. 24 and ¶97, a codestream to be transmitted include Main Header and Tile-Part Header.)
However, Yano does not explicitly disclose the sub images are from each of the plurality of originating devices; portion metadata indicating a location of the compressed and/or encrypted image data portions in the frame of image data from a particular originating device, a size of the compressed and/or encrypted image data portions, and compression and/or encryption parameters and/or protocols; frame metadata for the frame of image data indicating a size of the frame of image data and a format of the frame of image data; and transmitting the compression and/or encryption parameters and/or protocols.
portion metadata indicating a location of the compressed and/or encrypted image data portions in the frame of image data from a particular originating device, a size of the compressed and/or encrypted image data portions, and compression and/or encryption parameters and/or protocols (¶27 reciting “individual header information from the respective individual video streams acquired by the image acquiring unit 210. . . . , and the individual header information includes NVCL (Non Video Coding Layer) having header information, for example the number of slices, the number of tiles per slice, the size of each tile, the number of pixel samples in picture.” Further, ¶76 reciting “in encoding process before the individual video stream is inputted to the apparatus 110, the individual header information includes information indicating that it is disabled to refer to motion vector (Temporal motion vector) of other picture which present in the same location as current encoding block in prediction unit when encoding motion vector in the prediction unit.”). 
Lim further teaches frame metadata for the frame of image data indicating a size of the frame of image data and a format of the frame of image data (¶30 reciting “ the combined header information included in the generated combined video stream includes information indicating how many tiles are included in a display picture. Further, the combined header information includes information regarding the respective numbers of tiles in the transverse and height directions within the picture and information indicating the respective numbers of samples in the transverse and height ; and transmitting the compression and/or encryption parameters and/or protocols (¶28 reciting “The combined video stream is generated to be applicable to transmit it over a single channel.”).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Yano) to adapt the method (taught by Lim). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 11, Yano in view of Lim discloses The system of claim 10, wherein the compositing further comprises amending the portion metadata to indicate a different size of the compressed and/or encrypted image data portions in the composited image frame. (Yano, ¶86 reciting “ the contents (the number of characters of a legend), size, or resolution of a sub image to be displayed in the set merger area can be adjusted automatically in accordance with the size of the set merger area.” In addition Lim teaching setting the tile size in the header file, and reciting “receiving the information regarding the number of tiles to be displayed on a screen and the size of each tile, and setting the number of tiles to be displayed on a screen and the size of each tile (Step S620)” (¶94).)

Regarding Claim 12, Yano in view of Lim discloses The system of claim 10, wherein different image data portions are compressed and/or encrypted using different compression and/or encryption parameters and/or protocols. (Yano, ¶66 algorithms suitable for the main image 100 and the sub image 101, respectively, considering their difference in type or nature, effective encoding can be performed.”)

Regarding Claim 13, Yano in view of Lim discloses The system of claim 10, wherein the compositing further comprises generating the composited frame metadata and amending the portion metadata so that the compressed and/or encrypted image data portions from each of the plurality of originating devices are arranged to maintain the frame of image data from each of the plurality of originating devices separately in the composited image frame. (Yano, ¶68 reciting “it is also possible to separate the encoded data 122 into the main image encoded data 120 and the sub image encoded data 121”)

Regarding Claim 14, Yano in view of Lim discloses The system of claim 10, wherein the compositing further comprises generating the composited frame metadata and amending the portion metadata so that the compressed and/or encrypted image data portions from each of the plurality of originating devices are arranged in a grid-like pattern in the composited image frame. (Yano, Fig. 5 (d). Fig. 23.)

Regarding Claim 15, Yano in view of Lim discloses The system of claim 10, wherein the compositing further comprises generating the composited frame metadata and amending the portion metadata so that the compressed and/or encrypted image data portions from each of the plurality of originating devices do not overlap in the composited image frame. (Yano, Fig. 5 (d). Fig. 23.)

Regarding Claim 16, Yano in view of Lim discloses The system of claim 10, wherein the operations further comprise receiving instructions indicating where the frames of image data from different ones of the plurality of originating devices are to be arranged in the composited image frame, and wherein compositing further comprises generating the composited frame metadata and amending the portion metadata so that the compressed and/or encrypted image data portions from each of the plurality of originating devices are arranged in the composited image frame according to the received instructions. (Yano, ¶69 reciting “ by giving an instruction through the user interface of the client 2, the position specifying information (data) of the sub image within the encoded data 132 may be updated in the position changing unit 133, so that encoded data 134 in which the reproduction (or merger) position of the sub image has been changed may be generated”)

Regarding Claim 19, Yano in view of Lim discloses A system: 
a non-transitory memory storing instructions; 
one or more hardware processors coupled to the non-transitory memory and configured to execute the instructions from the non-transitory memory to cause the system to perform operations comprising: 
receiving, at a compositor from each of the plurality of originating devices, compressed and/or encrypted image data portions of a frame of image data; 
receiving, at the compositor from each of the plurality of originating devices, portion metadata for each of the compressed and/or encrypted image data portions indicating a location of the compressed and/or encrypted image data portions in the frame of image data from a particular originating device, a size of the compressed and/or encrypted image data portions, and compression and/or encryption parameters and/or protocols; 
receiving, at the compositor from each of the plurality of originating devices, frame metadata for the frame of image data indicating a size of the frame of image data and a format of the frame of image data; 
compositing the compressed and/or encrypted image data portions without decompressing and/or decrypting the compressed and/or encrypted image data portions, based on the portion and frame metadata, by generating composited frame metadata for the composited image frame indicating a size of the composited image frame and a format of the composited image frame and amending the portion metadata for each of the compressed and/or encrypted image data portions from the plurality of originating devices to indicate a location of the compressed and/or encrypted image data portions in the composited image frame; and 
transmitting, to a display control device, the compressed and/or encrypted image data portions without decompressing and/or decrypting the compressed and/or encrypted image data portions, the composited frame metadata and the amended portion metadata, including the location of the compressed and/or encrypted image data portions in the composited image frame, and the compression and/or encryption parameters and/or protocols; 
(See Claim 10 rejections for detailed analysis.)

and the display control device configured to the compressed and/or encrypted image data portions, the composited frame metadata and the amended portion metadata, the display control device including a decompressing and/or decryption module (Fig. 16, decoding unit 201. ¶67 reciting “ As shown in FIG. 16, the client 2 includes a decoding unit 201”) configured to decompress and/or decrypt the compressed and/or encrypted image data portions based on the compression and/or encryption parameters and/or protocols (¶98 reciting “ Decoding is an operation reverse to encoding described with reference to FIG. 22. A codestream is decomposed into the codestreams of the tiles of each component, which are converted to wavelet coefficients by entropy decoding. The wavelet coefficients, if subjected to quantization at the time of encoding, are inversely quantized, and thereafter, are subjected to inverse wavelet transform so as to be converted to pixel values.”. In addition, ¶87 reciting “When the encoded data 203 is decoded, the sub image is reproduced superimposedly in the merger area of the main image 200 set by the merger area setting unit 205”), the display control device further configured to send the decompressed and/or decrypted image data portions to a display device to display the decompressed and/or decrypted image data portions according to the composited frame metadata and the amended portion metadata.(¶67 reciting “As shown in FIG. 16, the client 2 includes a decoding unit 201 that decodes encoded data 

Regarding Claim 20, Yano in view of Lim discloses The system of claim 19, wherein the compositing further comprises at least one of: 
amending the portion metadata to indicate a different size of the compressed and/or encrypted image data portions in the composited image frame (Yano, ¶86 reciting “ the contents (the number of characters of a legend), size, or resolution of a sub image to be displayed in the set merger area can be adjusted automatically in accordance with the size of the set merger area.” In addition Lim teaching setting the tile size in the header file, and reciting “receiving the information regarding the number of tiles to be displayed on a screen and the size of each tile, and setting the number of tiles to be displayed on a screen and the size of each tile (Step S620)” (¶94).); or 
generating the composited frame metadata and amending the portion metadata so that the compressed and/or encrypted image data portions from each of the plurality of originating devices are arranged to maintain the frame of image data from each of the plurality of originating devices separately in the composited image frame(Yano, ¶68 reciting “it is also possible to separate the ; or 
generating the composited frame metadata and amending the portion metadata so that the compressed and/or encrypted image data portions from each of the plurality of originating devices are arranged in a grid-like pattern in the composited image frame  (Yano, Fig. 5 (d). Fig. 23.); or 
generating the composited frame metadata and amending the portion metadata so that the compressed and/or encrypted image data portions from each of the plurality of originating devices do not overlap in the composited image frame. (Yano, Fig. 5 (d). Fig. 23.)

Claim 1, has similar limitations as of Claim(s) 10, therefore it is rejected under the same rationale as Claim(s) 10.
Claim 2, has similar limitations as of Claim(s) 11, therefore it is rejected under the same rationale as Claim(s) 11.
Claim 3, has similar limitations as of Claim(s) 12, therefore it is rejected under the same rationale as Claim(s) 12.
Claim 4, has similar limitations as of Claim(s) 13, therefore it is rejected under the same rationale as Claim(s) 13.
Claim 5, has similar limitations as of Claim(s) 14, therefore it is rejected under the same rationale as Claim(s) 14.
Claim 6, has similar limitations as of Claim(s) 15, therefore it is rejected under the same rationale as Claim(s) 15.
Claim 7, has similar limitations as of Claim(s) 16, therefore it is rejected under the same rationale as Claim(s) 16.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yano (US 20050084158 A1), and in view of Lim et al. (US 20160269684 A1), and further in view of Brannon (US 20120131219 A1).

Regarding Claim 17, Yano in view of Lim discloses The system of claim 10.
However, Yano in view of Lim does not explicitly disclose wherein the compressed and/or encrypted image data portions are received from each of the plurality of originating devices at independent rates, as they are generated by the plurality of originating devices and the compressed and/or encrypted image data portions are transmitted by the compositor to the display control device at a rate independent of the rates at which the compressed and/or encrypted image data portions are received from each of the plurality of originating devices. 
Brannon teaches transmitting streaming media over a computer network medium (ABS). Brannon teaches “Rate--The absolute frame rate at which an altered stream should be delivered, e.g., to a client device requesting the altered media stream. The units employed for the "Rate" parameter may be expressed as frames per second (e.g., VOPs per second), or using any suitable alternative units. In one embodiment, the "Rate" parameter may be used to control required media stream bandwidth. . . . Alternatively, a lower frame rate than the original media stream may be chosen in order to reduce bandwidth required for delivery of the altered media stream, or a higher 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Yano in view of Lim) to transmitted the modified streaming medium with rate different from the rates at which the medium is received from the originating devices (taught by Brannon). The suggestions/motivations would have been the same as what is discussed in ¶36, and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim 8, has similar limitations as of Claim(s) 17, therefore it is rejected under the same rationale as Claim(s) 17.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yano (US 20050084158 A1), and in view of Lim et al. (US 20160269684 A1), and further in view of Besen (US 20100088736 A1).

Regarding Claim 18, Yano in view of Lim discloses The system of claim 10.
	However, Yano in view of Lim does not explicitly disclose wherein the compositor further receives uncompressed and/or unencrypted image data portions and composites them together with the compressed and/or encrypted image data portions without decompressing and/or decrypting the compressed and/or encrypted image data portions.
	It is well known in the art that uncompressed and compressed are merged together. In addition, Besen teaches “Thus, a portion of pixels, graphics, images, etc., defined by the (uncompressed) playback signal 730 can be overlaid with pixels, graphics, images, etc., as defined by compressed auxiliary content 720-1. Instead of decoding the compressed auxiliary content 720-1 locally in the consumer-operated tuner system 120 and combining the decoded auxiliary content into playback signal data 730 as is done in conventional applications, the combine function 735 according to embodiments herein identifies one or more portions of the original playback signal 730 defining regions on a display screen that that will be overlaid with the images defined by the compressed auxiliary content 720-1. . . . In other words, combine function 735 inserts compressed auxiliary data 720-1 into appropriate data fields of active regions of playback signal 730 to create modified playback signal 740. Modified playback signal 740 thus includes compressed and uncompressed content.” (¶144).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Yano in view of Lim) to merge compressed and uncompressed image data into a composite image (taught by Besen). The suggestions/motivations would have been to transmit both compressed and uncompressed image data to the consumer-operated turner system for further processing (¶142-148), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim 9, has similar limitations as of Claim(s) 18, therefore it is rejected under the same rationale as Claim(s) 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/YI WANG/Primary Examiner, Art Unit 2611